                                                                                                       .-------------~------



AO 245B (CASDRev. 08/13) Judgment in a Criminal Case                                                              FILED
                                                                                                                  DEC 1 0 2018
                                       UNITED STATES DISTRICT COUR
                                                                                                           CLERK.US. OISTR,CT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA                                sour  'RN DISTR,t.:1 (Jf 1:Ad"ORNIA

               UNITED STATES OF AMERICA
                                                                                                                           .~   __,:::_:"UTY
                                  v.                                (For Offenses Committed On or After November I, 1987)
                  HEIDI ARIZQUETA-TAGLE (I)
                                                                       Case Number:          18CR2110-LAB

                                                                    GARY BURCHAM, CJA
                                                                    Defendant's Attorney
REGISTRATION NO.                  68376298
D-
THE DEFENDANT:
[:gj pleaded guilty to count(s)        ONE OF THE INFORMATION

D   was found guilty on count(s)
    after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                        Connt
Title & Section                    Natnre of Offense                                                                  Nnmber(s)
8 USC 1324(a)(2)(B)(iii)           BRINGING IN ALIENS WITHOUT PRESENTATION AND                                            I
and 18 USC 2                       AIDING AND ABETTING




    The defendant is sentenced as provided in pages 2 through                 3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

D      Count(s)                                               are         dismissed on the motion of the United States.

[:g]   Assessment: $100.00 - WAIVED
       JVTA Assessment*: $5000.00 - WAIVED; *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.


[:gjNo fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are folly paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    December 3 2018                  -:;-
                                                                    Date of mposition      o;~nt~---
                                                                    HON. LARR ALAN BURNS
                                                                    UNITED STATES DISTRICT JUDGE




                                                                                                                    18CR2110-LAB
    AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case

    DEFENDANT:                     HEIDI ARIZQUETA-TAGLE (!)                                                                      Judgment - Page 2 of3
    CASE NUMBER:                   I 8CR21I0-LAB

                                                                    PROBATION
The defendant is hereby sentenced to probation for a term of:
5 YEARS


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use ofa controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
          substance abuse. (Check, if applicable.)
          The defendant shall not possess a firearm, an1munition, destructive device, or any other dangerous weapon.
          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
D         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
D         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
         The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                          STANDARD CONDITIONS OF SUPERVISION
    1)     the defendant shall not leave the judicial district \Vi th out the pennission of the court or probation officer;
    2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
    3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
    4)     the defendant shall support his or her dependents and meet other family responsibilities;
    5)     the defendant shall work regularly at a lav.'ful occupation, unless excused by the probation officer for schooling, training, or other acceptable
           reasons;
     6)    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
           any paraphernalia related to any controlled substances, except as prescribed by a physician;
    8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
    9)     the defendant shall not associate \vi th any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
           unless granted permission to do so by the probation officer;
     10)   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
           observed in plain view of the probation officer;
     11)   the defendant shall notify the probation officer vvithin seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)   the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
           the court; and
     13)   as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
           personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
           with such notification requirement.



                                                                                                                                      18CR2110-LAB
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 DEFENDANT:              HEIDI ARIZQUETA-TAGLE (I)                                             Judgment - Page 3 of3
 CASE NUMBER:            18CR21l0-LAB


                                 SPECVLL CON.'DJITIONS OF SUPERVISION


     I. Submit your person, property, residence, office or vehicle to a search, conducted by a United States
        Probation Officer at a reasonable time and in a reasonable marmer, based upon reasonable suspicion of
        contraband or evidence of a violation of o. condition ofrelease; failure to submit to a search may be grounds
        for revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.
     2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
     3. Not enter or reside in the Republic of Mexico without permission of the court or probation officer.
     4. Seek and maintain full time employment and/or schooling or a combination of both. Defendant shall make
        five job contacts a week until employed.

     5. Defendant may request early termination of supervised probation after 2-3 years.




II




                                                                                                   l8CR2110-LAB
